DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant, via amendment, has overcome claim interpretation under 35 U.S.C. 112(f) and, thereby, overcome the 35 U.S.C. 112(b) and 35 U.S.C. 112(a) rejections set forth in the previous Office action. Therefore, the 35 U.S.C. 112(b) and 35 U.S.C. 112(a) rejections have been withdrawn.

Allowable Subject Matter
Claims 1-11, 13-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, alone or in combination, doesn’t teach or suggest: 
“monitor one or more parameters of a deep learning algorithm implemented in the deep learning processor, wherein the one or more parameters comprises sparsity of data analyzed by the deep learning processor; and based at least in part on the one or more monitored parameters, reconfigure the one or more processing elements to increase efficiency of the deep learning processor” as recited in claim 1;
“tracking one or more parameters of a deep learning program using the deep learning processor in the first configuration, wherein the one or more parameters comprises sparsity of data analyzed by the deep learning processor; and reconfiguring one or more processing elements of a programmable fabric of the deep learning processor to a second configuration to enhance efficiency of the deep learning processor executing the deep learning program based at least in part on the one or more parameters” as recited in claim 14; and
“track one or more parameters of a deep learning program using the deep learning processor in the first configuration; wherein the one or more parameters comprises sparsity of data analyzed by the deep learning processor; and based on the one or more tracked parameters, reconfigure one or more processing elements of a programmable fabric to a second configuration to enhance efficiency of the deep learning processor executing the deep learning program” as recited in claim 19.
Claims 2-11, 13, 16-18, and 20 depend from one of claims 1, 14, and 19 and are considered allowable for at least the reasons given above for claims 1, 14, and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123